DETAILED ACTION
This is a first office action in response to application No. 17/211,006 filed on 03/24/2021, in which claims 1 - 18 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 
1.	The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and      distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 4, 7 and 11 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
3.	Claim 4, lines 1 - 2 recite “the second sealant” there is insufficient antecedent basis for this limitation in the claim.   
4.	Claim 7, lines 1 - 2 recite “the second sealant” there is insufficient antecedent basis for this limitation in the claim. 
5.	Claim 11 “a sealing layer, and a substrate and a display layer that are stacked in sequence along a direction of light emitting” the limitation is not supported by the drawing. According to fig. 2 the sealing layer 601 surrounds the display layer is not stacked in sequence. For the purpose of examination, examiner interprets as “the display panel further comprises a sealing layer surrounds the display panel, a substrate and a display layer that are stacked in sequence along a direction of light emitting;”
6.	Further depending claims not mentioned inherit the deficiencies of their respective base claims are rejected for similar reasoning above.
Claim Objections
7.	Claim 17 is objected to because of the following informalities: claim 6 recites “flow blocking medium” it is not clear a flow of what is to be blocked.
Claim Rejections - 35 USC § 102
8.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1 - 3, 5 - 6, 8 - 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang “US 2015/0185527”.
Re-claim 1, Chang teaches a display panel, (pars. [0050], [0053] and [0063]) comprising: 
a flexible circuit board, (fig. 2; 250) a touch layer, (fig. 2; 210) a cover plate, (fig. 2; 400) and an auxiliary transparent layer (fig. 2; PA area 230 is equivalent to adhesive layer and par. [0066]) disposed between the cover plate (fig. 2; 400) and the touch layer (fig. 2; 210) and close to the cover plate; (fig. 2; 400)
wherein the flexible circuit board (fig. 2; 250) is connected to the touch layer, (fig. 2; 210) a first sealant (fig. 2; 230 NA area) is provided at a boundary position between the touch layer (fig. 2; 210) and the flexible circuit board, (fig. 2; 250) and the first sealant (fig. 2; 230 NA area) is located on sides of the flexible circuit board (fig. 2; 250) and the touch layer (fig. 2; 210) facing the cover plate; (fig. 2; 400) a distance between a surface of the auxiliary transparent layer (fig. 2; 230 PA area) facing the cover plate (fig. 2; 400) and the cover plate (fig. 2; 400) is less than or equal to a distance between a surface of the first sealant (fig. 2; 230 NA area) facing the cover plate (fig. 2; 400) and the cover plate (fig. 2; 400). (figs. 2-3 and 8-10)
Re-claim 2, Chang teaches wherein the boundary position comprises a boundary line between the touch layer (fig. 2; 210) and an input end of the flexible circuit board, (fig. 2; 250) a surface of the touch layer, (fig. 2; 210) covered by the first sealant (fig. 2; 230 NA area) and close to the cover plate, (fig. 2; 400) at one side of the boundary line, and a surface of the flexible circuit board, (fig. 2; 250) covered by the first sealant (fig. 2; 230 NA area) and close to the cover plate, (fig. 2; 400) at the other side of the boundary line. (see fig. 2)
Re-claim 3, Chang teaches a second sealant, (fig. 3; 300) wherein the second sealant (fig. 3; 300) is disposed on a side of the flexible circuit board (fig. 3; 250) away from the cover plate, (fig. 3; 400) the second sealant (see annotated fig. 3 below second sealant) is located at a boundary position (fig. 3; NA) between the touch layer (fig. 3; 210) and the flexible circuit board, (fig. 3; 250) and seals a boundary line between a surface of the flexible circuit board (fig. 3; 250) away from the cover plate (fig. 3; 400) and the touch layer. (fig. 3; 210)

    PNG
    media_image1.png
    428
    653
    media_image1.png
    Greyscale

Re-claim 5, Chang teaches wherein the display panel (pars. [0050], [0053] and [0063]) further comprises a polarizer, (fig. 2; 220) and the polarizer (fig. 2; 220) is disposed between the touch layer (fig. 2; 210) and the auxiliary transparent layer (fig. 2; 230 PA area) or on a side of the touch layer (fig. 2; 210) away from the cover plate. (fig. 2; 400)
Re-claim 6, Chang teaches wherein the auxiliary transparent layer (fig. 2; PA area 230 is equivalent to adhesive layer) comprises an optical adhesive layer. (par. [0066])
 Re-claim 8, Chang teaches wherein an installation step is provided on a surface of the touch layer (fig. 2; 210) close to an input end of the flexible circuit board. (fig. 2; 250)
Re-claim 9, Chang teaches wherein the cover plate (fig. 2; 400) comprises a hard layer and an organic layer stacked on the hard layer, and the hard layer is disposed away from the touch layer (fig. 2; 210).  (par. [0063] The window 400 may be made of a transparent material (such as glass, resin, or the like) and is configured to protect a display panel from being broken or damaged by an external impact.) Note: Cover plate 400 is made up of a hard layer and an organic layer.
Re-claim 18, Chang teaches a display device (fig. 1; 10) comprising the display panel (fig. 1; PA) according to claim 1. (see rejection of claim 1 above)
Claim Rejections - 35 USC § 103
11.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.    Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang “US 2015/0185527” in view of No et al. “US 2016/0152875”. 
Re-claim 4, Chang teaches all the limitations of claim 1 above but Chang does not explicitly teach wherein the first sealant and the second sealant are selected from any one or more of polyacrylate, epoxy acrylate, and linear unsaturated polyester.
However, No teaches wherein the first sealant (fig. 1; 210) and the second sealant (fig. 1; 220) are selected from any one or more of polyacrylate, epoxy acrylate, and linear unsaturated polyester. (pars. [0082] - [0083])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of No improved image quality of images displayed on the display panel. (par. [0106])
Re-claim 10, Chang teaches all the limitations of claim 9 but Chang does not explicitly teach wherein the hard layer is an ultra-thin glass layer, and the organic layer is a polyimide layer or a thermoplastic polyurethane elastomer layer.
However, No teaches wherein the hard layer (fig. 1; 150) …, and the organic layer (par. [0054] … barrier layer 120 may include at least one layer of various inorganic layers and organic layers and …)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of No to prevent infiltration of undesired components, such as impurities or moisture, into the driver circuit unit or the OLED and to planarize the surface thereof. (par. [0054])
However, It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “an ultra-thin glass layer, and a polyimide layer or a thermoplastic polyurethane elastomer layer” to provide such material since it has been held to be within the general skill of a worker in the art to use different materials on the bases of its suitability for the intended use as a matter of obvious design choice. 
13.    Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang “US 2015/0185527”. 
Re-claim 7, Chang teaches all the limitations of claim 6 but Chang does not explicitly teach wherein the first sealant and the second sealant have an elastic modulus greater than an elastic modulus of the optical adhesive layer. 
However, It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “the first sealant and the second sealant have an elastic modulus greater than an elastic modulus of the optical adhesive layer” to provide such material since it has been held to be within the general skill of a worker in the art to select a known material on the bases of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
14.    Claims 11 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang “US 2015/0185527” in view of Chen “US 2019/0182969”. 
Re-claim 11, Chang teaches all the limitations of claim 1 but Chang does not explicitly teach wherein the display panel further comprises a sealing layer, and a substrate and a display layer that are stacked in sequence along a direction of light emitting; the sealing layer is located between the cover plate and the substrate and is disposed around an outer edge of the display layer.
However, Chen teaches wherein the display panel (fig. 2; 20) further comprises a sealing layer, (examiner interprets fig. 2; 40 sealant surrounds the display layer 20) and a substrate (fig. 2; 10 back plate is equivalent to substrate) and a display layer (fig. 2; 22) that are stacked in sequence along a direction of light emitting; the sealing layer (fig. 2; 40 sealant) is located between the cover plate (fig. 2; 30) and the substrate (fig. 2; 10) and is disposed around an outer edge of the display layer (fig. 2; 22). (see fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Chen to improve the display panel of the light output efficiency. (par. [0054])
Re-claim 12, Chang in view of Chen teaches all the limitation of claim 11, Chen teaches wherein the sealing layer (fig. 2; 40 sealant) is formed on the substrate (fig. 2; 10 back plate) and extends upward from the substrate (fig. 2; 10) to contact with the cover plate. (fig. 2; 30)
Re-claim 14, Chang in view of Chen teaches all the limitation of claim 11, Chang teaches wherein an edge of the auxiliary transparent layer (fig. 2; PA area 230 is equivalent to adhesive layer and par. [0066]) extends toward the substrate (fig. 2; 110) to form a sealed side, and the sealed side wraps film layers (fig. 2; 150, 200, 210 and 220) disposed between the substrate (fig. 2; 110) and the auxiliary transparent layer. (fig. 2; PA area 230)
15.    Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chang “US 2015/0185527” in view of Chen “US 2019/0182969” and further in view of Lim et al. “US 2018/0182984”. 
Re-claim 15, Chang in view of Chen teaches all the limitation of claim 14, Chang teaches the sealing layer (fig. 2; 230 NA area) and the auxiliary transparent layer, (fig. 2; PA area 230 is equivalent to adhesive layer and par. [0066])  
Chang and Chen do not explicitly teach wherein a gap is provided between the sealing layer and the auxiliary transparent layer, and the gap is filled with a flow blocking medium.
However, Lim teaches wherein a gap (fig. 5; gap between 310 and 320) is provided between the sealing layer (fig. 5; 320) and the auxiliary transparent layer, (fig. 5; 310) and the gap is filled with a flow blocking medium (fig. 5; a getter layer 330 positioned between the filler 310 and the sealant 320). (pars. [0034] - [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Lim to provide a getter layer absorbs oxygen and moisture to prevent deterioration of the display part due to the oxygen and the moisture. (Lim, par. [0036])
16.    Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chang “US 2015/0185527” and Chen “US 2019/0182969” in view of Lim et al. “US 2018/0182984” and further in view of Park “US 2019/0088906”.
Re-claim 16, Chang, Chen and Lim do not explicitly teach wherein the display layer comprises an array substrate formed on the substrate, and a pixel defining layer formed on the array substrate, and is encapsulated by an encapsulation layer which is connected with the touch layer.
However, Park teaches wherein the display layer comprises an array substrate (fig. 8; a switching composite layer 20) formed on the substrate, (fig. 8; 10) and a pixel defining layer (fig. 8; 350) formed on the array substrate, (fig. 8; 20) and is encapsulated by an encapsulation layer (fig. 8; 30) which is connected with the touch layer (fig. 8; 200). (pars. [0095] - [0098])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Park to provide an entire thickness of the touch sensor may be minimized, and the display device may be desirably flexible. (Park, par. [0089])
17.    Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chang “US 2015/0185527”, Chen “US 2019/0182969” and Lim et al. “US 2018/0182984” in view of Park “US 2019/0088906 and further in view of Guenin “US 2013/0154969”. 
Re-claim 17, Chang, Chen and Lim in view of Park teaches all the limitations of claim 16, Lim teaches wherein the flow blocking medium (fig. 5; a getter layer 330 positioned between the filler 310 and the sealant 320) comprises 
Chang, Chen, Lim and Park do not explicitly teach the flow blocking medium comprises insulating oil, and
However, it would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “the flow blocking medium comprises insulating oil” to provide such material since it has been held to be within the general skill of a worker in the art to use different materials on the bases of its suitability for the intended use as a matter of obvious design choice. 
Chang, Chen, Lim and park do not explicitly teach the sealing layer comprises a closed-cell foam layer.
However, Guenin teaches the sealing layer comprises a closed-cell foam layer. (par. [0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Guenin to provide a closed cell make it possible to guarantee sealing against the material of the compound. (Guenin, par. [0051])
Allowable Subject Matter
18.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        5/23/2022B